          Case 1:21-cv-07686-PAE Document 5 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


NICOLETTE COHEN.,

                                       Plaintiff,                      21 Civ. 7686 (PAE)
                        -v-
                                                                             ORDER
 THE EXECUSEARCH GROUP LLC,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Plaintiff brings this action against The ExecuSearch Group LLC, invoking subject matter

jurisdiction by reason of diversity of citizenship, 28 U.S.C. § 1332. If The ExecuSearch Group

LLC is, indeed, a limited liability company, as its name would imply, then the complaint must

allege the citizenship of natural persons who are members of the limited liability company and

the place of incorporation and principal place of business of any corporate entities who are

members of the limited liability company. By October 1, 2021, plaintiff shall amend the

pleading to allege the citizenship of each constituent person or entity. See Handelsman v.

Bedford Village Associates Ltd. Partnership, 213 F.3d 48, 51–52 (2d Cir. 2000), citing Cosgrove

v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); Strother v. Harte, 171 F. Supp. 2d 203, 205

(S.D.N.Y. 2001) (“For purposes of diversity jurisdiction, a limited liability company has the

citizenship of each of its members.”). If plaintiff is unable to amend by the foregoing date to

truthfully allege complete diversity based upon the citizenship of each constituent person or

entity of the LLC, then the complaint will be dismissed for lack of subject matter jurisdiction.




                                                    1
        Case 1:21-cv-07686-PAE Document 5 Filed 09/16/21 Page 2 of 2




                                               PaJA.�
SO ORDERED.

                                              ____________________________
                                              Paul A. Engelmayer
                                              United States District Judge


Dated: September 16, 2021
       New York, New York




                                     2
